DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
 Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-17 directed to Group II non-elected without traverse.  Accordingly, claims 10-17 have been cancelled.
REASONS FOR ALLOWANCE
Claims 1-4 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a puncture robot with a first and second frame each having an advancing and retracting shaft provided inside of the respective first and second frame, wherein the advancing and retracting shaft of the first frame and the advancing and retracting shaft of the second frame are respectively rotatable about a longitudinal axis of the advancing and retracting shaft of the first frame and a longitudinal axis of the advancing and retracting shaft of the second frame, in combination with the remaining limitations of the claims. The closest prior art of Taylor (US 5,397,323) in view of Stuart (US 2004/0024385) which disclose the limitations of claim 1 but are silent regarding the advancing and retracting shaft of the first frame and the advancing and retracting shaft of the second . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.N.L./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771